Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 4, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  145117 & (41)                                                                                         Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  JOYCE BONNER, f/k/a JOYCE ALLEN,                                                                          Brian K. Zahra,
           Plaintiff-Appellant,                                                                                        Justices


  v                                                                  SC: 145117
                                                                     COA: 307802
                                                                     Wayne CC: 95-507577-DM
  JAMES ALLEN,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 3, 2012 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court. The motion for oral
  argument is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 4, 2012                   _________________________________________
         d0827                                                                  Clerk